Title: From Thomas Jefferson to William Bache, 1 July 1802
From: Jefferson, Thomas
To: Bache, William


          
            Dear Doctor
            Washington July 1. 1802.
          
          Your’s of June 19. was not recieved till the 28th. I immediately consulted with mr Gallatin and we concluded that it would be best that you should proceed immediately, or as early as you can, to New Orleans, where you will be able by your advice to assist mr Clarke in making such arrangements for the season, as it’s advancing state and our limited funds will permit. you consequently recieve letters by this post from the Secretary of the Treasury, one addressed to yourself, and the other to mr Clarke, with authority to draw on the treasury for a quarter’s salary (250. D.) in advance. the reasons for silence being now at an end you are free to mention the subject as you shall think proper. I am afraid it is but too probable the French will become masters of Louisiana. I presume they will render it a more agreeable residence; altho’ it would have been safer for our peace that it should not change masters. Accept my best wishes for a safe & pleasant journey with assurances of my great esteem & friendship, and be so good as to present me respectfully to mrs Bache.
          
            Th: Jefferson
          
          
            P.S. will you be so good as to notify me in the moment of your actual departure?
          
        